DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation - 35 USC § 112(f)/6th ¶
The following is a quotation of 35 U.S.C. 112(f)/6th ¶ (hereinafter 112(f)):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	Claim(s) 13: computing unit (i.e. unit for computing),
	Claim(s) 15: computing unit (i.e. unit for computing).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

	
Claim Objections
Claim(s) 12 is/are objected to under 37 CFR 1.75 because of the following informalities:  
	The claim should end in a period.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b)/2nd ¶:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 3-4, 6, and 9-11 is/are rejected under 35 U.S.C. 112(b)/2nd ¶ as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard as the invention.
Claim 3, lines 4-5 recites "for each tree level each node comprises exactly four or zero child nodes".  However, this appears to be inconsistent with the closure, where in Fig. 3 each of the third and fourth levels include eight nodes.  Further, the disclosure on p. 8, lines 4-9 appears to use the term "level" in contradictory ways.  If the empty (0 bit) level is everything next to each other (e.g. the third level in Fig. 3), then it is unclear why there would be subsequent levels, since level three is already an empty level.  However, if a level is considered a set of four nodes below a parent node, then the reason there would be an empty 
Claim 4 recites "the synthetic data are divided into the group of valid data and the group of invalid data by marking at least part of the synthetic data as invalid".  However, "the synthetic data are divided into the group of valid data and the group of invalid data" sounds like there are definitely two groups ("and" rather than "and/or"), but then "marking at least part of the synthetic data as invalid" sounds like all of the synthetic data can be invalid, resulting in only the group of invalid data.  Claim 9 is dependent on claim 4.
Claim 6, lines 2-3 recites "the nodes".  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, recites "wherein the node of the previous tree level which was partitioned into those child nodes comprise the respective child node".  However, it is unclear what this means.  There is insufficient antecedent basis in the claim for the limitation "the mode" in line 1 and "the respective child node" in line 3.  It is unclear what "those child nodes" refers to.  It doesn't mean that one of the child nodes is the same as the parent node, because this is not the case in the disclosure.  Below the first set of images is from Fig. 4 and 5, where each vertex is numbered.  The second image is from Fig. 3 showing nodes corresponding to each triangle, where the vertices of each triangle is added next to each node.  None of the child nodes is the same as the parent node.

    PNG
    media_image1.png
    325
    309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    328
    321
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    598
    899
    media_image3.png
    Greyscale


Claim 11, line 4 recites "the node".  There is insufficient antecedent basis for this limitation in the claim.
Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.
“We note that the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation.”, Halliburton Energy Services Inc. v. M-I LLC., 85 USPQ2d 1654 at 1663.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trilles '886 (US 2013/0234886 A1) in view of Li '348 (US 2020/0068348 A1)
In regard to claim 13, Trilles '886 discloses a network element (101, Fig. 4; ¶42) comprising a computing unit (132, 103, 105, Fig. 4) and communication means (114, Fig. 4) [where is is inherent that the measurements are connected at an element, that 
The claim limitation(s) following "configured for" are recited in functional language.  There is no structure recited.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Where functional language is present, in order to anticipate, the prior art must be capable of performing the function claimed, but the function need not be disclosed by the prior art.  The prior art must be devoid of any structure that would preclude it from functioning in that manner.  In re Schreiber, 44 USPQ2d 1429 at 1431-32.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, the computing unit of Trilles '886, used in the same field as applicant's invention, would be capable of being programmed to perform the particular function(s) recited in the claim(s).
Trilles '886 fails to disclose the network element being a network-RTK network element.
Trilles '886 further teaches obtaining ionospheric data from reference stations to provide corrections to users (101, 114, Fig. 4; ¶11-13).
Li '348 teaches that an element can distribute RTK data along with ionospheric data (¶87-88).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the rover is provided with additional data that it can use for positioning.
	In the combination, since the element is distributing RTK data, it can be considered a GNSS network-RTK element.
	It is noted that if the clam were amended to recited "configured to" rather than "configured for", the method of claim 1 would have been obvious as detailed in the rejection of claim 1, below.
In regard to claim 15, Trilles '886 discloses a network rover (user receiver, ¶3; ¶106) comprising a computing unit (¶19) and communication means (¶106) [where is is inherent that the positioning by the user is done at a computing unit, and that the reception of the broadcast corrections occurs via a communication means].
The claim limitation(s) following "configured for" are recited in functional language.  There is no structure recited.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Where functional language is present, in order to anticipate, the prior art must be capable of performing the function claimed, but the function need not be disclosed by the prior art.  The prior art must be devoid of any structure that would preclude it from functioning in that manner.  In re Schreiber, 44 USPQ2d 1429 at 1431-32.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, the computing unit of Trilles '886, used in the same field as applicant's invention, would be capable of being programmed to perform the particular function(s) recited in the claim(s).
Trilles '886 fails to disclose the rover being a network-RTK rover.
Trilles '886 further teaches obtaining ionospheric data from reference stations to provide corrections to users (101, 114, Fig. 4; ¶11-13).
Li '348 teaches that an element can distribute RTK data along with ionospheric data (¶87-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the user with additional data that it can use for positioning.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the rover is provided with additional data that it can use for positioning.
	In the combination, since the rover receives RTK data, it can be considered a  network-RTK rover.
In regard to claims 16-18, the claim limitation(s) following "configured for" are recited in functional language.  There is no structure recited.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Where functional language is present, in order to anticipate, the prior art must be capable of performing the function claimed, but the function need not be disclosed by the prior art.  The prior art must be devoid of any structure that would preclude it from functioning in that manner.  In re Schreiber, 44 USPQ2d 1429 at 1431-32.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old product patentable."  In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, the computing unit of Trilles '886, used in the same field as applicant's invention, would be capable of being programmed to perform the particular function(s) recited in the claim(s).
In regard to claim 20, Trilles '886 discloses:
a GNSS network system (101, Fig. 4; ¶42) [where is is inherent that the measurements are connected at a system]; and 
 a network rover (user receiver, ¶3; ¶106).
The claim limitation(s) following "configured for" are recited in functional language.  There is no structure recited.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Where functional language is present, in order to anticipate, the prior art must be capable of performing the function claimed, but the function need not be disclosed by the prior art.  The prior art must be devoid of any structure that would preclude it from functioning in that manner.  In re Schreiber, 44 USPQ2d 1429 at 1431-32.  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (emphasis in original).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647.  “It is well settled that the recitation of a new intended use for an old product does not make a claim to that old In re Schreiber, 44 USPQ2d 1429.  See also In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 152 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2d 1647.

Here, the computing unit of Trilles '886, used in the same field as applicant's invention, would be capable of being programmed to perform the particular function(s) recited in the claim(s).
Trilles '886 fails to disclose the network element being a network-RTK network element.
Trilles '886 further teaches obtaining ionospheric data from reference stations to provide corrections to users (101, 114, Fig. 4; ¶11-13).
Li '348 teaches that an element can distribute RTK data along with ionospheric data (¶87-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the user with additional data that it can use for positioning.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the rover is provided with additional data that it can use for positioning.
	In the combination, since the GNSS network system is distributing RTK data, it can be considered a GNSS network-RTK system, and since the rover receives RTK data, it can be considered a network-RTK rover.
.

Claims 1-12, 14, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trilles '886 (US 2013/0234886 A1) in view of Goodchild (A Hierarchical Spatial Data Structure for Global Geographic Information Systems), and Li '348 (US 2020/0068348 A1)
In regard to claim 1, Trilles '886 discloses:
obtaining basic data with respect to the reference stations, the basic data for each of the reference stations respectively indicating influences on a signal propagation exerted by the atmosphere on a satellite signal of a GNSS associated with the respective reference station (¶11-13), 
defining a base triangulation that encloses at least part of the reference stations (Fig. 2a-2b and 7a; ¶47) [where the ionosphere (25, Fig. 2a) is divided into triangles (Fig. 2b and 7a), and the set of triangles surround the earth (22, Fig. 2a), and thus the reference stations on the earth (21, Fig. 2a)],
subdividing the base triangulation into child triangles by means of a recursive division of parent triangles into four child triangles (106, 109, Fig. 4; Fig. 7 and 8a; ¶61; ¶78) [where each triangle in Fig. 7a is divided into four child triangles in Fig. 8a, and 106, Fig. 4 shows iteration/recursion can occur after the subdivision], 

providing access to correction data (114, Fig. 4; ¶106).
Trilles '886 fails to disclose the system being a GNSS network-RTK system and the correction data comprise at least part of the synthetic data arranged in a quad-tree hierarchy.
Goodchild teaches applying a quad-tree hierarchy to correction data comprise at least part of the synthetic data formed using subdividing the base triangulation into child triangles by means of a recursive division of parent triangles into four child triangles for the advantages of data compression, fast access, and the ability to vary the density of information (abstract; Introduction, ¶1; section 1, ¶1; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve the advantages of data compression, fast access, and the ability to vary the density of information, as motivated by Goodchild.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that data compression, fast access, and the ability to vary the density of information is achieved.
Li '348 teaches that a system can distribute RTK data along with ionospheric data (¶87-88).

	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the rover is provided with additional data that it can use for positioning.
	In the combination, since the system is distributing RTK data, it can be considered a GNSS network-RTK system.
In regard to claim 2, Goodchild further teaches the correction data comprise at least the coordinates of the centroid of each triangle (Introduction, ¶1, lines 10-12; section 3;  Fig. 4) and that the coordinates of the vertices of each triangle can be calculated from the centroid of the triangle (section 2, particularly equations 2-6a to 2-8b).
It would be mathematically equivalent to include the coordinates of the vertices of the triangles in place of the centroids of the triangles because either set of information can be calculated from the other set.
Based on Ex Parte Griesinger, BPAI Appeal 2007-2345, Mar 8, 2008, a reference is considered to teach not only what it states explicitly, but also what is mathematically equivalent to what it states: “[T]he Examiner’s use of mathematical equivalence per se to show anticipation appears to apply across all arts.”, p. 3, 3rd ¶.
In the case that the combination is not taken to be considered to teach these features, one of ordinary skill in the art would have found it trivial to replace a 
In regard to claim 3, Goodchild further teaches:
the combination further discloses the quad-tree hierarchy provides ordering of the synthetic data into nodes and child nodes of different tree levels (abstract; Introduction, ¶1; section 1, ¶1; Fig. 4), 
and wherein: 
the nodes of a first tree level comprise synthetic data corresponding to the vertices of those child triangles which were created in a first step of the recursive division (section 1, ¶1), 
the nodes of a second or further tree level respectively comprise synthetic data corresponding to the vertices of those child triangles which were created in a second or further step of the recursive division (abstract; section 1, ¶1), 
Trilles '886 further discloses:
for each tree level each node comprises exactly four or zero child nodes (111, 114, 115, Fig. 4; ¶88; ¶93) [where there will be four child nodes for each parent node (114) or zero (111, 115)]
the synthetic data are divided into a group of valid data and a group of invalid data (¶78; ¶88), and 
[each node is partitioned into child nodes prior to determining whether or not the corresponding synthetic data would be valid, 
where the validation is determining that the number of child nodes exceeds a predetermined threshold (¶88)]
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1396).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1397).  "Rigid preventative rules that deny fact finders recourse to common sense, however, are neither necessary under our case law nor consistent with it.” (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1397).  Additionally, “KSR does not require that a combination only unite old elements without changing their respective functions. KSR, 550 U.S. at 416. Instead, KSR teaches that ‘[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.’ Id. at 421. And it explains that the ordinary artisan recognizes ‘that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.’ Id. at 420. The rationale of KSR does not support ClassCo’s theory that a person of ordinary skill can only perform combinations of a puzzle element A with a perfectly fitting puzzle element B. To the contrary, KSR instructs that the obviousness inquiry requires a flexible approach. Id. at 415.” (ClassCo, Inc. v. Apple, Inc., Fed. Cir. 2015-1853).
In regard to claim 4, Trilles '886 further discloses the synthetic data are divided into the group of valid data (114, Fig. 4) and the group of invalid data (115, Fig. 4) by marking at least part of the synthetic data as invalid, in case an uncertainty of the at least part of the synthetic data exceeds a pre-defined uncertainty threshold (113, 114, 115, Fig. 4; ¶98-99).
In regard to claim 5, the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention to transmit and/or store data as differential data to reduce the amount of data to transmit and/or store to save power and cost (i.e. the power that would have been required for additional transmission and storage and associated cost, as well as cost for transmitting further data and for a bigger memory).  For example, Gaal (US 2002/0049536 A1) teaches sending differential data to reduce communication overhead (¶147).
In regard to claim 6, Trilles '886 further discloses the partitioning of the nodes into child nodes is stopped based on a predefined total number of nodes (¶88) [where, in the combination, the nodes are stored in a quad-tree hierarchy].
In regard to claim 7, Goodchild further teaches the correction data comprise metadata indicative of an accuracy range for the accuracy of respective synthetic data (Introduction, ¶1).
claim 8, Goodchild further teaches the step of providing access to the correction data comprises a selection of synthetic data based on an accuracy criterion and/or based on a maximum tree level of the quad-tree hierarchy (Introduction, ¶1; p. 44, ¶2, lines 11-13) [where data from level 6 is selected, where different levels correspond to different accuracies, where the length of the address which corresponds to the accuracy range is a function of the tree level ("Cells lower in the tree have longer addresses", Introduction, ¶1, lines 12-13)].
In regard to claim 9, the Office takes Official Notice that one of ordinary skill in the art would have found it well known before the effective filing date of the invention that the uncertainty of synthetic/interpolated data is based on the uncertainty in the basic data (i.e. if the uncertainty in the base data is higher, the uncertainty of data interpolated from the base data is higher).  The Supreme Court has found that: “As our precedents make clear, however, the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1396).  “A person of ordinary skill is also a person of ordinary creativity, not an automaton.” (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1397).  "Rigid preventative rules that deny fact finders recourse to common sense, however, are neither necessary under our case law nor consistent with it.” (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 at 1397).  Additionally, “KSR does not require that a combination only unite old elements without changing their respective functions. KSR, 550 U.S. at 416. Instead, KSR teaches that ‘[a] person of ordinary skill is also a person of ordinary creativity, not Id. at 420. The rationale of KSR does not support ClassCo’s theory that a person of ordinary skill can only perform combinations of a puzzle element A with a perfectly fitting puzzle element B. To the contrary, KSR instructs that the obviousness inquiry requires a flexible approach. Id. at 415.” (ClassCo, Inc. v. Apple, Inc., Fed. Cir. 2015-1853).
In regard to claim 10, Goodchild further teaches the node of the previous tree level which was partitioned into those child nodes comprise the respective child node (abstract; Introduction, ¶1; section 1, ¶1; Fig. 4) [where Goodchild is recursively subdividing triangles into four smaller triangles and forming nodes in a quadtree in the same manner as applicant discloses and claims].
In regard to claim 11, Goodchild further teaches the correction data comprises metadata indicative of an accuracy range for the accuracy of respective synthetic data as a function of the tree level of the node representing the respective synthetic data (abstract; Introduction, ¶1; section 1, ¶1; Fig. 4) [where the length of the address which corresponds to the accuracy range is a function of the tree level ("Cells lower in the tree have longer addresses", Introduction, ¶1, lines 12-13)].
In regard to claim 12, Goodchild further teaches only synthetic data with respect to one of the tree levels are selected (p. 44, ¶2, lines 11-13) [where data from level 6 is able to be browsed if desired].
In regard to claim 14, Trilles '886 discloses:

reading basic data with respect to reference stations, the basic data for each of the reference stations respectively indicating influences on a signal propagation exerted by the atmosphere on a satellite signal of a GNSS associated with the respective reference station (¶11-13), 
defining a base triangulation that encloses at least part of the reference stations (Fig. 2a-2b and 7a; ¶47) [where the ionosphere (25, Fig. 2a) is divided into triangles (Fig. 2b and 7a), and the set of triangles surround the earth (22, Fig. 2a), and thus the reference stations on the earth (21, Fig. 2a)],
subdividing the base triangulation into child triangles by means of a recursive division of parent triangles into four child triangles (106, 109, Fig. 4; Fig. 7 and 8a; ¶61; ¶78) [where each triangle in Fig. 7a is divided into four child triangles in Fig. 8a, and 106, Fig. 4 shows iteration/recursion can occur after the subdivision], 
determining synthetic data for each of the child triangles based on a triangulation algorithm applied to the basic data such that the synthetic data represent a gridded representation of the basic data (¶85), and 
providing access to correction data (114, Fig. 4; ¶106).
Trilles '886 fails to disclose the system being a GNSS network-RTK system and the correction data comprise at least part of the synthetic data arranged in a quad-tree hierarchy.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to achieve the advantages of data compression, fast access, and the ability to vary the density of information, as motivated by Goodchild.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that data compression, fast access, and the ability to vary the density of information is achieved.
Li '348 teaches that a system can distribute RTK data along with ionospheric data (¶87-88).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include this feature into the combination in order to provide the user with additional data that it can use for positioning.
	Additionally, this is a combining of prior art elements according to known methods to yield predictable results, the predictable result being that the rover is provided with additional data that it can use for positioning.
	In the combination, since the system is distributing RTK data, it can be considered a GNSS network-RTK system.
claim 19, Trilles '886 further discloses a network rover (user receiver, ¶3; ¶106) comprising a computing unit (¶19) and communication means (¶106) [where is is inherent that the positioning by the user is done at a computing unit, and that the reception of the broadcast corrections occurs via a communication means];
reading GNSS data associated with a satellite signal of a GNSS (¶3; ¶7), 
reading correction data (¶106) [where the corrections are broadcast to users of GNSS systems, where the user receivers then receive the corrections]; and 
 providing from the correction data a reconstruction of at least a fraction of the child triangles with corresponding synthetic data, and correcting the GNSS data based on the reconstruction (¶89).
Trilles '886 fails to disclose decoding the quad-tree hierarchy.
However, in the combination, since the correction data is encoded in a quad-tree hierarchy, it would have been obvious to one of ordinary skill in the art for the rover to decode the quad-tree hierarchy in order to access the corrections.

The following reference(s) is/are also found relevant:
	Webster's New World™ Computer Dictionary, which defines metadata as "Data that describes other data. For instance, metadata could be used to identify this paragraph of text as a 'dictionary definition' and identify the word “metadata” at the beginning of this definition as a 'dictionary term.' Assigning metadata to data has many advantages, including the ability to return more relevant search results; for instance, a user who wanted to find a definition for the word metadata could indicate the desired type of data, such as 'dictionary term' along with the desired keyword “metadata” and 
 	Modarres Razavi (US 2021/0050925 A1), which teaches assistance data can include atmospheric corrections in the ionosphere and/or troposphere as well as RTK corrections (¶63).
Applicant is encouraged to consider these documents in formulating their response (if one is required) to this Office Action, in order to expedite prosecution of this application.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648